UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Cherry Creek Drive South, 5 th Floor Glendale, CO 80246 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5 th Floor Glendale, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston& Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant’s telephone number, including area code: (303)895-3773 Date of fiscal year end: March 31 Date of reporting period: June30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and &change Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § Item1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Schedule of Investments – June 30, 2013 (unaudited) Par Value Shares Value Corporate Debt – 18.2% Apartments – 2.8% Office Property – 3.0% $ 750,000 UDR, Inc., REIT, 5.25%, 1/15/2016 Brandywine Realty Trust, REIT, 9,600 Series E, 6.90% $ 248,976 Diversified – 2.0% 7,900 CommonWealth, REIT, 7.50% 164,004 300,000 Colonial Realty L.P., 6.25%, 6/15/2014 313,923 Corporate Office Properties Trust, REIT, 235,000 Duke Realty, LP, REIT, 7.38%, 2/15/2015 256,579 8,000 Series L, 7.38% 205,200 570,502 Hudson Pacific Properties Inc., REIT, Health Care – 2.9% 10,000 Series B, 8.38% 264,500 502,000 HCP Inc., REIT, 6.30%, 9/15/2016 570,591 882,680 Healthcare Realty Trust Inc., REIT Regional Malls – 4.0% 190,000 6.50%, 1/17/2013 212,589 CBL & Associates Properties Inc., REIT, Senior Housing Properties Trust, REIT, 9,900 Series D, 7.38% 250,471 75,000 4.30%, 1/15/2016 77,778 General Growth Properties, Inc., REIT, 860,958 10,000 Series A, 6.375% 231,800 Hotels – 1.3% Glimcher Realty Trust, REIT, Hospitality Properties Trust, REIT 9,000 Series I, 6.88% 221,760 150,000 5.13%, 2/15/2015 155,372 5,391 Series G, 8.13% 135,098 200,000 6.30%, 6/15/2016 217,604 13,400 Taubman Centers Inc., REIT, 372,976 Series J, 6.50% 332,722 Office Property – 4.2% 1,171,851 CommonWealth, REIT Residential – 0.8% 142,000 5.75%, 11/1/2015 150,276 Equity Lifestyle Properties, Inc., REIT 150,000 6.25%, 8/15/2016 161,119 9,100 Series C, 6.75% 234,689 Mack-Cali Realty LP, REIT, 280,000 5.80%, 1/15/2016 305,070 Shopping Centers – 1.8% Reckson Operating Partnership LP, REIT, Inland Real Estate Corp., REIT, 573,000 6.00%, 3/31/2016 624,769 12,900 Series A, 8.13% 333,465 1,241,234 Kite Realty Group Trust, REIT, Shopping Centers – 3.4% 3,000 Series A, 8.25% 77,250 DDR Corp., REIT 1,200 Saul Centers Inc., REIT, Series C, 6.88% 30,600 340,000 5.50%, 5/1/2015 363,993 Weingarten Realty Investors, REIT 125,000 9.63%, 3/15/2016 148,941 4,062 Series F, 6.50% 101,997 75,000 7.50%, 4/1/2012 87,044 543,312 375,000 Kimco Realty Corp., REIT, 4.82%, 6/1/2014 388,026 Storage – 1.5% 988,004 9,000 CubeSmart, REIT, Series A, 7.75% 233,460 Warehouse/Industrial – 1.6% 8,000 Public Storage, REIT, Series Q, 6.50% 205,680 459,000 First Industrial LP, 6.42%, 6/1/2014 476,727 439,140 Total Corporate Debt 5,320,909 Warehouse/Industrial – 1.7% (Cost $5,295,389) 9,000 STAG Industrial Inc., REIT, Series A, 9.00% 238,500 10,200 Terreno Realty Corp., REIT, Series A, 7.75% 260,967 Shares 499,467 Preferred Stock – 17.8% Total Preferred Stock 5,211,683 Diversified – 2.5% (Cost $5,330,942) 20,700 Vornado Realty Trust, REIT, Series J, 6.88% 534,060 7,900 Vornado Realty Trust, REIT, Series K, 5.70% 186,282 Common Stocks – 2.8% 720,342 Apartments – 0.0% Hotels – 2.5% 50 AvalonBay Communities, Inc., REIT 6,746 Ashford Hospitality Trust Inc., REIT 100 Equity Residential, REIT 5,806 13,100 Series D, 8.45% 331,168 12,552 Pebblebrook Hotel Trust, REIT, Diversified – 0.5% 575 Series A, 7.88% 14,858 1,057 British Land Co., PLC REIT (United Kingdom) 9,082 Strategic Hotels & Resorts Inc., REIT, 18,000 Cambridge Industrial Trust, REIT (Singapore) 10,290 7,000 Series C, 8.25% 167,300 Crombie Real Estate Investment Trust, 4,200 Series B, 8.25% 101,220 1,047 REIT (Canada) 13,597 Sunstone Hotel Investors Inc., REIT 15,694 Cromwell Property Group, REIT (Australia) 14,006 4,025 Series D, 8.25% 105,656 87 Fonciere Des Regions, REIT (France) 6,518 20,202 See accompanying Notes to Schedule of Investments. 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Schedule of Investments – June 30, 2013 (unaudited) (continued) Shares Value Shares Value Diversified – (continued) Warehouse / Industrial – 0.1% Kiwi, Inc.ome Property Trust, REIT 10,000 AIMS AMP Capital Industrial, REIT 18,953 (New Zealand) $13,121 (Singapore) $12,932 380 Mercialys SA, REIT (France) 7,318 5,200 Mexico Real Estate Management SA de CV, Nieuwe Steen Investments NV, REIT REIT (Mexico) 11,178 1,219 (New Zealand) 7,788 24,110 22,000 Religare Health Trust (Singapore) 14,744 Total Common Stocks 810,709 2,644 Segro PLC, REIT (United Kingdom) 11,281 (Cost $850,823) 569 STAG Industrial, Inc., REIT 11,352 5,069 Stockland, REIT (Australia) 16,147 Short-Term Investments – 60.0% Suntec Real Estate Investment Trust, REIT Goldman Sachs Financial Square Funds – Prime 9,000 (Singapore) 11,176 17,531,315 Obligations Fund 146,420 Total Short-Term Investments Health Care – 0.1% (Cost $17,531,315) 270 Aviv, Inc., REIT 6,828 1,003 Leisureworld Senior Care Corp. (Singapore) 11,694 Total Investments – 98.8% 368 Omega Healthcare Investors, Inc., REIT 11,415 (Cost $29,008,469) 359 Sabra Health Care, Inc., REIT 9,373 39,310 Other Assets Hotels – 0.1% Net of Liabilities – 1.2 % InnVest Real Estate Investment Trust, 3,457 REIT, (Canada) 13,861 Net Assets – 100.0% $ 29,237,743 Investment Companies – 0.0% * Non-income producing security. Langham Hospitality Investments, Ltd. 13,500 (Cayman Islands) * 7,014 Portfolio Abbreviation: PLC – Public Limited Company Mortgage – 0.2% REIT – Real Estate Investment Trust 495 American Capital Agency Corp., REIT 11,357 1,260 Annaly Capital Management, Inc., REIT 15,838 Aggregate cost for federal income tax purpose is $29,008,469. Apollo Commercial Real Estate Finance, Inc., 434 REIT 6,892 Gross Unrealized appreciation $ 61,435 800 MFA Financial Inc., REIT 6,760 Gross Unrealized depreciation (195,288) 587 Starwood Property Trust, Inc., REIT Net Unrealized depreciation 55,375 Office Property – 0.2% 10,575 Capital Property Fund (South Africa) 11,334 4 Premier Investment Corp., REIT (Japan) 15,342 % of Net Ticon Industiral Connection PCL Industry Assets 20,000 (Thailand) 11,672 Office Property . 7.4% Yuexiu Real Estate Investment Trust, REIT Shopping Centers . 6.9% 24,000 (Hong Kong) 13,089 Diversified . 5.0% 51,437 Regional Malls . 4.0% Shopping Centers – 1.6% Hotels 3.8% 5,382 Charter Hall Retail, REIT (Australia) 18,770 Warehouse/Industrial . 3.4% Eurocommercial Properties NV, REIT Health Care. 3.0% 275 (Netherlands) 10,080 Apartments . 2.8% Japan Retail Fund Investment Corp., REIT Storage . 1.5% 8 (Japan) 16,687 Residential . 0.8% 15,000 Urstadt Biddle NV, REIT (Netherlands) 388,350 Mortgage 0.2% 163 Vastned Retail NV, REIT (Netherlands) 6,670 Short-Term Investments 60.0% 7,074 Westfield Retail Trust, REIT (Australia) 20,073 Other Assets/Liabilities (Net). 1.2 % 460,630 Total 100.0 % See accompanying Notes to Schedule of Investments. 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Schedule of Investments For the Period Ended June 30, 2013 (unaudited) A. Securities Valuation – Securities Valuation - Investments in securities that are listed on the New York Stock Exchange (the “NYSE”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there was no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the “Board”). Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value (the “NAV”). As a general matter, the Fund records the fair value of its interests in the Investment Funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated NAV of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. Fair Value Measurements: The inputs and valuation techniques used to measure fair value of the Fund’s investments are summarized into three levels as described in the hierarchy below: • Level 1 – unadjusted quoted prices in active markets for identical securities • Level 2 – prices determined using other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended June 30, 2013 (unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the period ended June 30, 2013, there were no transfers between levels. A summary of inputs used to value the Fund’s investments as of June 30, 2013 is as follows: Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 03/31/2013 Price Inputs Inputs Corporate Debt * $ 5,320,909 $ – $ 5,320,909 $ – Preferred Stocks * 5,211,683 5,211,683 – – Common Stocks * 810,709 810,709 – – Short-Term Investments 17,531,315 – – $ 28,874,616 $ 23,553,707 $ $ – * See Schedule of Investments for industry breakout. * See Schedule of Investments for industry breakout. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities. Various factors are considered, such as changes in liquidity from the prior reporting period; whether or not a broker is willing to execute at the quoted price; the depth and consistency of prices from third party pricing services; and the existence of contemporaneous, observable trades in the market. Additionally, management evaluates the classification of Level 1 and Level 2 assets and liabilities on a quarterly basis for changes in listings or delistings on national exchanges. Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Fund’s investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Foreign Currency - Foreign currencies, investments and other assets and liabilities, if any, are translated into U.S. dollars at the exchange rates at 4:00 p.m. U.S. ET (Eastern Time). Fluctuations in the value of the foreign currencies and other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses). For more information with regards to significant accounting policies, see the most recent annual report filed with the Securities and Exchange Commission Item2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Versus Capital Multi-Manager Real Estate Income Fund LLC By(SignatureandTitle): /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 8/23/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By(SignatureandTitle): /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 8/23/2013 By(SignatureandTitle): /s/ William R. Fuhs, Jr. William R. Fuhs, Chief Financial Officer (principal financial officer) Date 8/23/2013
